UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 22, 2012 PROVIDENT FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-28304 33-0704889 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3756 Central Avenue, Riverside, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(951) 686-6060 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 8.01Other Events On January 24, 2013, Provident Financial Holdings, Inc. (the “Corporation”) announced that the Corporation’s Board of Directors declared a quarterly cash dividend of $0.07 per share, reflecting a 40 percent increase from the $0.05 per share paid on December 11, 2012.Shareholders of the Corporation’s common stock at the close of business on February 13, 2013 will be entitled to receive the cash dividend.The cash dividend will be payable on March 5, 2013. The news release announcing the quarterly cash dividend is attached as Exhibit 99.1 and incorporated by reference herein. Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is being filed herewith and this list shall constitute the exhibit index: 99.1 News release regarding the quarterly cash dividend of Provident Financial Holdings, Inc. dated January 24, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 24, 2013 PROVIDENT FINANCIAL HOLDINGS, INC. /s/ Donavon P. Ternes Donavon P. Ternes President, Chief Operating Officer and Chief Financial Officer (Principal Financial and Accounting Officer)
